[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]FINDINGS AND ORDERS
The plaintiff has moved to correct my findings and orders of September 11, 1997. Although the motion was filed on October 1, 1997, I did not receive it until December 5, 1997. No objection to the motion has been filed by the defendant.
Having considered the motion, I decline to treat as an authorized expense, to be paid from the escrow accounts in existence at the time of dissolution, the sum of $924 paid by the plaintiff for homeowner insurance, in the absence of any order expressly authorizing such payments and the defendant's objection thereto.
I do find that the sums ordered paid by the defendant for counsel fees and a child support arrearage, $2,025, are to be deducted from the defendant's portion of the balance in the escrow accounts after deduction of authorized payments totalling $3,711.08.
Accordingly, I find that the balance in the escrow accounts after deduction of authorized expenses is $7,396.84, that the defendant's share of that amount is $3,698.42, that his share is to be reduced by $2,025.00, and that the amount to be paid to him is $1,673.42.
It is ORDERED that, within 15 days of this date, the plaintiff shall pay to the defendant the sum of $1,673.42 in complete satisfaction of her obligations under paragraph 4 of the CT Page 13061 parties' agreement of May 2, 1997.
BY THE COURT
SHORTALL